DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on January 22, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 22, 2020 has been entered. Claims 1, 3, 15, and 24 have been amended. Claims 2, 16-23, and 25-30 are canceled. Claims 10-12 stand as withdrawn. Claims 1, 3-9, 13-15, 24, and 31-32 are examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, the Examiner agrees that the amendments overcome the rejection for claims 1, 3-9, and 13-15 since Applicant has incorporated subject matter previously indicated as statutory. However, the rejection of claims 24 and 31-32 is maintained since the computer-readable medium may still be interpreted as a signal per se (as explained in the current rejection under 35 U.S.C. § 101).

Regarding previously recited claim language, Applicant submits that the prior art does not disclose "converting the scatter plot to a computer-generated image" (page 11 of Applicant's response). The Examiner respectfully disagrees. As explained in the rejection, collectively, Agrawal and Wessman disclose the evaluation of statistical information and the generation of line-fitted graphs. Sivaraman generates scatter plots. Xi suggests that scatter plots may be converted to an image to identify outliers. When considering the various teachings in combination, the Examiner maintains that the prior art suggests the conversion of a scatter plot to a computer-generated image.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 13-15, 24, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
It is not readily evident that the original disclosure fully supports the amended language "such that colors of a plurality of pixels in the computer-generated image correspond with values in the scatter plot" (recited in each of the independent claims). For example, paragraphs 27-33 of Applicant’s Specification explain that pixels may be black or white; however, there is no disclosure of a specific value assigned to each pixel, as represented by whether or not the pixel is black or white. It is subsequently recited (in the claims) that the image noise filtering is applied "based on analyzing the plurality of pixels." It is not clear if this analysis is based on the specific pixel values and colors or not. The cited portions of the Specification explain that the size of matrix used in noise reduction is based on a particular arrangement of white and black pixels; however, each matrix size is very scenario-specific; there is no specific analysis based on the value of each pixel (beyond a pixel being black or white). The scope of the proposed amendments seems to be more generic than the species provided for in the original disclosure. The Specification also does not disclose evaluating specific pixel values corresponding to pixel colors.
The dependent claims inherit the same issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 24 and 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 24 and 31-32 are directed to a computer program product comprising a computer-readable medium, which “may be a computer readable signal medium” (Spec: ¶ 55) and, thus, may be directed to a signal per se (which is non-statutory subject matter) and the claims do not fall into a recognized statutory category.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 13-15, 24, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraman (Sivaraman, Eswar. “Station-Specific Aircraft Turn Times and Applications for Schedule Reliability.” AGIFORS 2007, Denver, CO, May 23, 2007 – cited by Applicant in the IDS filed on March 14, 2017) in view of Agrawal et al. (US 2017/0011638) in view of Wessman et al. (US 2014/0320501) in view of Xi et al. (US 2006/0013466) in view of Barducci et al. (Barducci et al. “Assessing Noise Amplitude in Remotely Sensed Images Using Bit-Plane and Scatterplot Approaches.” IEEE Transactions on Geoscience and Remote Sensing, Vol. 45, No. 8, August 2007) in view of Edgar (US 6,687,414).

receiving data related to instances of past operations of at least one vehicle, wherein the data comprises respective available durations of time and actual durations of time for an aspect of the past operations (Slide 5 – There are two graphs showing respective available ground time vs. actual ground time for each of the DEN and ORD airports/stations. The data must have been received by someone or something in order to have generated these graphs; Slides 5, 6, 7, 9, 11 – Aircraft ground-time and overall turn time schedules are adjusted and put into practice in the future based on the analysis of gathered, i.e., past, data. For example, slide 5 shows data corresponding to Oct-Nov ’95);
generating a mathematical function that fits the candidate data set (Slide 5 – The lines in the graphs show a curve to fit the data points, which implies use of a mathematical function that fits the candidate data set; Slide 6 – “Additionally, the turn performance at each station is characterized through a log-normal distribution to help assess the impact of addition/deletion of ground time minutes.”);
identifying a first instance from the candidate data set with the shortest actual duration of time that is less than a threshold distance from a line defined by the mathematical function (Slide 5 – “We notice a certain threshold cutoff (K) for turn times, unique to each station, such that: -- If available ground time < K, actual Ground Time = K – If available ground time > K, actual Ground Time = available ground time”; Slide 6 – A recommended turn time is determined using an argmin function that takes into account a threshold cutoff K and available Ground Time.

    PNG
    media_image1.png
    70
    476
    media_image1.png
    Greyscale
); and
assigning the actual duration of time for the identified first instance as a future duration of time for future operations of the at least one vehicle (Slide 5 – “We notice a certain threshold cutoff (K) for turn times, unique to each station, such that: -- If available ground time < K, actual Ground Time = K – If available ground time > K, actual Ground Time = available ground time”; Slide 6 – A recommended turn time is determined using an argmin function that takes into account a threshold cutoff K and available Ground Time. This results of the analysis are used to refine future schedules, such as to suggest recommended turn times.

    PNG
    media_image1.png
    70
    476
    media_image1.png
    Greyscale
).
	Sivaraman suggests that it is computed-implemented at least for certain functions since an automated toolkit appears to facilitate the analysis (as seen in Slide 9 of Sivaraman); however, Sivaraman does not explicitly disclose that all of the claimed functions are performed using a computer-implementation (such as through use of electronic data, a computer processor, memory, and software instructions). Agrawal performs aircraft turnaround analysis using a computer-implementation (including through use of electronic data, a computer processor, memory, and software instructions) (Agrawal: abstract, ¶¶ 22, 45-54). Wessman similarly shows that statistical analysis and corresponding graphs (including scatter plots), along with fitted lines, may 
Sivaraman and Agrawal do not explicitly address the details of evaluating a computer-generated image for isolated images. More specifically, Sivaraman and Agrawal do not explicitly disclose:
generating a scatter plot of the available durations of time for an aspect of the vehicle operation versus actual duration of time for the aspect for the instances; 
converting the scatter plot to a computer-generated image, using a processor, such that colors of a plurality of pixels in the computer-generated image correspond with values in the scatter plot and locations of the plurality of pixels in the computer-generated image correspond with coordinates in the scatter plot; 

generating a candidate set by removing the identified isolated instances of available durations of time and actual durations of time. 
Sivaraman, however, suggests that different airports/stations have different turn time efficiency and that this may be a reflection of crew costs and peer performances (Sivaraman: Slides 2, 11) and Sivaraman effectively eliminates values outside of a threshold cutoff K (as seen in Slide 5 of Sivaraman). Agrawal acknowledges that a lack of personnel may affect turnaround times (Agrawal: ¶¶ 40, 42). As seen above, Agrawal and Wessman collectively disclose the evaluation of electronic data (including statistical information) and the generation of graphs (including line-fitted graphs) using a computer processor. Sivaraman also generates scatter plots (Sivaraman: Slide 5). Xi discloses that a scatter plot may be converted into an image to identify outliers in the scatter plot (Xi: ¶¶ 113, 121-126). Barducci discusses how a scatterplot method may be used along with a Hough transform to analyze an image to identify noise in the image (Barducci: pp. 2665-2671). A regression line may be determined to identify noise. The size of the scatterplot used to evaluate noise may be sized at 3 x 3 (Barducci: p. 2671: col. 2). Wessman similarly shows that statistical analysis and corresponding graphs (including scatter plots), along with regression analysis and fitted lines, may be implemented using a computer-implementation (such as through use of electronic data, a computer processor, memory, and software instructions) (Wessman: figs. 1, 2, ¶¶ 12-17, 26-31, 
generating a scatter plot of the available durations of time for an aspect of the vehicle operation versus actual duration of time for the aspect for the instances; 
converting the scatter plot to a computer-generated image, using a processor, such that colors of a plurality of pixels in the computer-generated image correspond with values in the scatter plot and locations of the plurality of pixels in the computer-generated image correspond with coordinates in the scatter plot; 
identifying the isolated instances of available durations of time and actual durations of time by applying image noise filtering to the computer-generated image, using the computer processor, based on analyzing the plurality of pixels; and 
generating a candidate set by removing the identified isolated instances of available durations of time and actual durations of time
in order to assist in identifying noise and outliers that would otherwise skew the predictive analysis and reduce the accuracy of turnaround time predictions and recommendations. Furthermore, Xi and Barducci present known approaches for removing noise (which is a type of outlier) from an image made from a scatter plot (like 
[Claims 3-4, 6]	Sivaraman does not explicitly disclose: 
[Claim 3]	wherein applying image noise filtering comprises applying one or more of 3x3 matrix noise reduction, 5x5 matrix noise reduction, and 7x7 matrix noise reduction;

[Claim 6]	wherein generating a mathematical function that fits the candidate data set comprises applying a Hough transform to the candidate data set.
Sivaraman, however, suggests that different airports/stations have different turn time efficiency and that this may be a reflection of crew costs and peer performances (Sivaraman: Slides 2, 11) and Sivaraman effectively eliminates values outside of a threshold cutoff K (as seen in Slide 5 of Sivaraman). Agrawal acknowledges that a lack of personnel may affect turnaround times (Agrawal: ¶¶ 40, 42). As seen above, Agrawal and Wessman collectively disclose the evaluation of electronic data (including statistical information) and the generation of graphs (including line-fitted graphs) using a computer processor. Sivaraman also generates scatter plots (Sivaraman: Slide 5). Xi discloses that a scatter plot may be converted into an image to identify outliers in the scatter plot (Xi: ¶¶ 113, 121-126). Barducci discusses how a scatterplot method may be used along with a Hough transform to analyze an image to identify noise in the image (Barducci: pp. 2665-2671). A regression line may be determined to identify noise. The size of the scatterplot used to evaluate noise may be sized at 3 x 3 (Barducci: p. 2671: col. 2). Wessman similarly shows that statistical analysis and corresponding graphs (including scatter plots), along with regression analysis and fitted lines, may be implemented using a computer-implementation (such as through use of electronic data, a computer 
[Claim 3]	wherein applying image noise filtering comprises applying one or more of 3x3 matrix noise reduction, 5x5 matrix noise reduction, and 7x7 matrix noise reduction;
[Claim 4]	wherein applying image noise filtering further comprises removing instances of past operations that include isolated instances of available durations of time and actual durations of time that are more than an isolation distance from a symmetry line on the image of the scatter plot;
[Claim 6]	wherein generating a mathematical function that fits the candidate data set comprises applying a Hough transform to the candidate data set
in order to assist in identifying noise and outliers that would otherwise skew the predictive analysis and reduce the accuracy of turnaround time predictions and recommendations. Furthermore, Xi and Barducci present known approaches for removing noise (which is a type of outlier) from an image made from a scatter plot (like the scatter plots generated by Sivaraman). Sivaraman fits data to a curve. The Xi-Barducci combination presents alternative approaches for identifying noise and outliers. The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to substitute the combined approaches of Xi and Barducci to identify outliers for the approach addressed by the 
[Claim 5]	Sivaraman does not explicitly disclose wherein generating a mathematical function that fits the candidate data set comprises applying linear regression to the candidate data set. Wessman similarly shows that statistical analysis and corresponding graphs (including scatter plots), along with regression analysis and fitted lines, may be implemented using a computer-implementation (such as through use of electronic data, a computer processor, memory, and software instructions) (Wessman: figs. 1, 2, ¶¶ 12-17, 26-31, 35-37). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sivaraman wherein generating a mathematical function that fits the candidate data set comprises applying linear regression to the candidate data set in order to help distinguish between typical behavior and outlying behavior so that future turnaround time may be more accurately predicted.
[Claim 7]	Sivaraman discloses scheduling future operations of the at least one vehicle based on the future duration of time for the aspect of the operation (Slides 5, 6, 7, 9, 11 – Aircraft ground-time and overall turn time schedules are adjusted and put into practice in the future based on the analysis).
[Claim 8]	Sivaraman discloses operating the at least one vehicle based on the available future duration of time (Slides 5, 6, 7, 9, 11 – Aircraft ground-time and overall 
[Claim 9]	Sivaraman discloses wherein the at least one vehicle is a fleet of aircraft, and wherein the aspect of the past operations is turn time (Slides 5, 6, 7, 9, 11 – Aircraft ground-time and overall turn time schedules are adjusted and put into practice in the future based on the analysis of gathered, i.e., past, data. For example, slide 5 shows data corresponding to Oct-Nov ’95).
[Claims 13, 14]	Sivaraman does not explicitly disclose:
[Claim 13]	wherein the received electronic data has been filtered to remove data related to past instance of operations in which a crew operating the vehicle has changed;
[Claim 14]	processing the received electronic data to remove data related to past instance of operations in which a crew operating the vehicle has changed.
	Sivaraman, however, suggests that different airports/stations have different turn time efficiency and that this may be a reflection of crew costs and peer performances (Sivaraman: Slides 2, 11) and Sivaraman effectively eliminates values outside of a threshold cutoff K (as seen in Slide 5 of Sivaraman). Agrawal acknowledges that a lack of personnel may affect turnaround times (Agrawal: ¶¶ 40, 42). As seen above, Agrawal and Wessman collectively disclose the evaluation of electronic data (including statistical information) and the generation of graphs (including line-fitted graphs) using a computer processor. The Examiner submits that it would have been obvious to one of ordinary 
[Claim 13]	wherein the received electronic data has been filtered to remove data related to past instance of operations in which a crew operating the vehicle has changed;
[Claim 14]	processing the received electronic data to remove data related to past instance of operations in which a crew operating the vehicle has changed
in order to help distinguish between typical behavior and outlying behavior so that future turnaround time may be more accurately predicted. For example, if a lack of a crew is typical at a certain station, this information should be included in the analysis; however, if a lack of a crew is atypical (e.g., a change compared to past and/or typical crew occurs) at a certain station (e.g., due to widespread illness), then the atypical information would skew the normal data and negatively affected accuracy of a turnaround time model. Properly fitting data (e.g., based on points on a scatter plot) with the appropriate line will improve the goodness of fit, thereby improving the accuracy of the predictive model resulting from the analysis, as suggested in ¶¶ 13-18, 28-31 of Wessman). 
[Claim 15]	Claim 15 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. Furthermore, the prior art combination addresses a computer processor and a computer memory in communication with the 
[Claims 24, 31-32]	Claims 24 and 31-32 recite limitations already addressed by the rejections of claims 1 and 13-14 above; therefore, the same rejections apply. Furthermore, the prior art combination addresses a computer program product comprising a computer-readable medium having program instructions embodied therewith to perform the respectively disclosed functionality, as explained in the rejection of claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683